Citation Nr: 1126912	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-46 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 1949, and from September 1950 to June 1952.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the RO in Houston, Texas that determined that new and material evidence had not been submitted to reopen claims for service connection for a neck disability and a back disability.  A video conference hearing was held before the undersigned Veterans Law Judge in June 2010.  In July 2010, the Board reopened the claims and remanded them for additional evidentiary development.

In an April 2011 rating decision, the Appeals Management Center (AMC) granted service connection for degenerative disc disease of the cervical spine.  Hence, the issue of service connection for a neck/cervical spine disability is not in appellate status and will not be addressed by the Board.

With respect to the claim for service connection for a back disability, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Kyphosis of the spine existed prior to the Veteran's active service, was noted upon medical examination on entry into service, and was not aggravated by his active duty service.

2.  The weight of the competent evidence shows that current degenerative disc disease and arthritis of the spine is not related to active duty service.

CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in December 2007.  Additional notice was sent in July 2010 and August 2010 and the claim was readjudicated in an April 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  Attempts to obtain any additional service treatment records have been unsuccessful.  The Veteran has stated that private medical records from his prior physician, Dr. S., are unavailable.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Analysis

The Veteran contends that he has a back disability that was incurred in service, as a result of two back injuries incurred while driving bulldozers during service in Korea.  The claims file contains statements and testimony from the Veteran to the effect that he fell off a bulldozer in Korea after a mortar hit, injuring his neck and back, and also was in another bulldozer that went over the side of a mountain in Korea. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Governing law provides that a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Clear and unmistakable (obvious or manifest) evidence demonstrating that an injury or disease existed prior to service will rebut the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's service personnel records reflect that he had no foreign service during his 1948-1949 period of active duty.  He served in Korea during his 1950-1952 period of active duty, and his primary occupational specialty was that of a scraper operator.  These records show that the Veteran was sick on February 14, 1952 and returned to duty, and was absent from February 25 to 29, 1952 while hospitalized at a Mobile Army Surgical Hospital (MASH) unit.  The nature of his illness was not listed.  

Service treatment records reflect that on medical examination in August 1949, at the time of his separation from his first period of active duty, no specific abnormalities were noted with respect to the spine.  On entrance medical examination in August 1950, prior to his service in Korea, the examiner noted that the Veteran had moderate dorsal "hyphosis" and moderate dorsal "syphosis."  He noted that the Veteran had a history of recurrent dislocation of the left shoulder.  In a June 1952 Report of Medical History, the Veteran reported that he had worn a brace or back support, and reported a history of bone, joint or other abnormality.  On discharge examination in June 1952, the Veteran's spine was listed as normal.  It was noted that the Veteran was treated for pneumonia in Korea in 1952.  The reviewing examiner noted that the Veteran had no operations or serious injuries.

Service treatment records from the Veteran's periods of active duty are negative for a back injury or disability, and are also negative for any injuries incurred in bulldozer accidents.

Post-service private medical records reflect treatment for neck and back disabilities beginning in 1971.  

Private medical records from Kelsey-Seybold Clinic dated from 1971 to 1997 reflect treatment for a variety of conditions.  A private medical record dated in October 1971 reflects that the Veteran reported that he injured his dorsal spine at age 14, while high jumping in high school.  He said he was told his back was cracked, he wore a brace for ten months, and it hurt for one and one-half years.  He stated that he had only mild low back and neck ache after extreme activity for the next 15 years.  He stated that about 12 years ago, the upper lumbar pain became worse.  The physician indicated that the Veteran had dorsal kyphosis, and that an X-ray study showed dorsal kyphosis and mild degenerative changes which were probably secondary.  The examiner opined that the Veteran's symptoms were due to chronic muscle strain secondary to kyphosis.  A November 1971 treatment note reflects that an X-ray study of the lumbosacral spine was within normal limits, and an X-ray study of the thoracic spine showed kyphosis.

In 1985, the Veteran was treated for neck complaints after a motor vehicle accident one week ago.  The Veteran reported that he had a "bad neck" to start out with.  The diagnosis was whiplash. In October 1986, the Veteran reported that he had neck problems for several years.  In October 1986 he underwent a cervical fusion procedure.  X-ray studies of his chest in August 1987 and August 1988 showed kyphosis of the dorsal spine with degenerative changes.  In July 1990 he complained of pain in his neck, shoulders, elbows, knees and left back.  He said his low back had ached for one month.  A July 1990 X-ray study of the lumbar spine showed that the intervertebral spaces were fairly well maintained, and the sacroiliac joints were unremarkable.  In June 1991, the Veteran complained of low back pain since he hurt his back while lifting several months ago.  The diagnostic impression was mechanical low back pain.

Private medical records reflect that in April 1997, the Veteran complained of lots of joint pains; the diagnostic impression was osteoarthritis.  An October 1997 private medical record from Dr. R. reflects that the Veteran complained of low back pain for six weeks after lifting a mattress.  Dr. R. noted that an X-ray study showed minimal degenerative joint disease.  The diagnostic impression was low back pain with left leg pain.  An October 1997 private X-ray study of the lumbar spine showed minimal anterior osteophytes at a few levels.

In his initial claim in January 1998, the Veteran stated that he was "blown off" a bulldozer by enemy fire, in the Punch Bowl area of Korea, in 1951.  He said he received no treatment at all for his injury to the back and neck.  He reported that he received private treatment for frostbite residuals by Dr. S., but did not report receiving any private treatment for a back disability.

A report of a November 1998 VA examination reflects that the Veteran reported that he was hospitalized for two weeks during service during the Korean War for pneumonia and "rat fever."  He also reported that he was blown off a bulldozer, fell over and cracked his lower spine, and hurt his neck and ankles, but was not hospitalized.  The pertinent diagnosis was history of neck injury in Korea, with no documentation.

A June 2001 letter from the Veteran's private physician, K.R., MD, lists the Veteran's medical history as follows:  frostbite in 1951, peripheral neuropathy, posttraumatic stress disorder, rat fever in Korea in 1952, hypertension, hyperlipidemia, colon resection in 1977, and prostate resection in 1992.  She did not diagnose any back disability or mention any history of back injury.

In February 2004, the Veteran submitted a photograph of himself sitting on a bulldozer, with a handwritten note to the effect that he lost that dozer to a land mine while he was attached to a Turkish unit, and his back and shoulder were injured again.  He said he spent a couple of days in a MASH hospital.  He submitted another photograph of himself sitting on a bulldozer, with a handwritten note to the effect that he lost the bulldozer after he was hit by mortar fire while building a road around a mountain.  He said he was very lucky because he was blown clear while the dozer went down the mountain.  At that time he was attached to a Marine unit and was taken to the Marines' MASH unit with shoulder and back injuries.  He submitted a photocopy of his February 1952 letter to his parents, stating that he had been in a hospital for strep throat that was damn near pneumonia.  He submitted a photocopy of his March 1952 letter to his parents, to the effect that he was out of the hospital and doing fine.  He said he was transferred to a new outfit but was working on the same road.

In February 2004, he submitted an altered photocopy of his original 1998 claim for service connection for  residuals of back and neck injuries; he changed the date of these injuries to 1952.

An August 2004 letter from Dr. R. reflects that the Veteran reported that he injured his neck, shoulder and back during the Korean War in 1952.  She stated that she had been the Veteran's physician since 1984.  She indicated that the Veteran's present problem was a degenerative problem which had set in in the area of his old injury.  She opined that the Veteran's neck, shoulder, and back pain were due to injuries received in 1952 during the Korean War.  She said the Veteran had seen doctors for this problem since 1953, although records of treatment by Dr. S. dating from that time were unavailable.

In January 2007, the Veteran filed an application to reopen his previously denied claim for service connection for a back disability.  He enclosed photocopies of his service personnel records.  He related that he went to Korea in 1951 and served in an engineering combat battalion, and was on the front lines in North Korea for nine months.  He stated that he had five bulldozers during this time.  He stated that while he was on one bulldozer, a mortar hit and he fell off the bulldozer, injuring his back and neck.  He stated that another bulldozer went over the side of the mountain while he was doing his duty.  After going to Wonju for another bulldozer, he developed "rat fever" and was in a Marine MASH unit.

VA medical records dated from 2006 to 2010 reflect ongoing treatment for chronic low back pain.  An April 2008 VA outpatient treatment record reflects that the Veteran reported that he was hit by a mortar while in a bulldozer in Korea and incurred back pain and a neck injury.  He said he did not report his problems until he returned to the United States.  

In November 2008, the Veteran submitted a buddy statement from M.B. to the effect that he served with the Veteran on the front lines in Korea in late 1951 and early 1952, and both operated bulldozers.  He said that he had heard that the Veteran's bulldozer was "hit bad" but did not see it happen.  He said that the Veteran was honest.

At his June 2010 Board hearing, the Veteran reiterated many of his assertions.  He testified that during service he went to sick call for a back condition.  He and his wife testified that he was treated for back problems by Dr. S. in 1953 or 1954 after separation from service, but that records of such treatment were unavailable.  The Veteran stated that his back bothered him continuously from service to the present.

At an August 2010 VA examination, the examiner noted that the claims file had been reviewed.  The Veteran reported that he had onset of a neck and back disability after he was involved in an explosion.  He related that he was in a bulldozer that hit a mine which exploded, causing the side of a mountain to blow up and he tumbled.  He denied loss of consciousness or head trauma at that time.  He said he was in a Turkish unit and he was placed on rest.  He later informed his American unit and was treated in a MASH unit.  He stated that there was a second incident in which he was blown off another bulldozer when there was enemy fire.  He reported worsening neck and back pain over the years and reported neck surgery in 1986.  He complained of neck and back pain.  

The examiner noted that a review of records showed that the Veteran had congenital kyphosis on entry into service, and a history of trauma to the back at age 14, which was treated with a brace.  He denied any other injury, but records showed he had a motor vehicle accident in 1985 with whiplash injury and he had cervical radiculopathy.  In the 1990s he had low back pain due to lifting a mattress.  X-ray studies showed degenerative disc disease and surgical changes of the cervical spine, and degenerative disc disease of the lumbar spine.  After an examination, the examiner diagnosed cervical spine degenerative disc disease and lumbar spine degenerative disc disease.  

The examiner opined that the evidence of record clearly and unmistakably showed that the Veteran had a back disability that existed prior to military service.  She stated that the Veteran had a history of kyphosis which is a developmental condition, and had trauma at age 14 that was treated with a brace.  She indicated that kyphosis is a spinal deformity, specifically a curving of the spine that causes a bowing of the back, which leads to a hunchback or slouching posture.  She stated that kyphosis can occur at any age although it is rare at birth.  Adolescent kyphosis, also known as Scheuermann's disease, is caused by the wedging together of several bones of the spine (vertebrae) in a row.  The cause of Scheueurmann's disease is unknown.  It is treated with a brace and physical therapy, and occasionally surgery is needed.  Adolescents with Scheuermann's disease tend to do well even if they need surgery, and the disease stops once they stop growing.  

The examiner opined that it was at least as likely as not that the Veteran's neck disability had its onset in service, as he was exposed to situations where he had injuries in service as per his recollection and it seems his neck condition was present before he had his motor vehicle accident in early 1980 due to his statement in the medical records.  In addition he developed cervical radiculopathy which condition would not be brought on by motor vehicle trauma if arthritis was not already present.  She opined that it was less likely as not that his back disability had its onset in service, as he had kyphosis which was probably related to adolescent kyphosis which condition usually stopped when the person stops growing or trauma.  His condition was treated with a brace.  She indicated that currently the Veteran has degenerative disc disease of the lumbar spine which was consistent with the aging process.  Further medical evidence documented fatigue due to kyphosis.  She opined that there was not enough information to document any onset of lumbar condition in service or aggravation beyond the normal progression.  The examiner provided medical references to support the rationale for her medical opinion.

As dorsal kyphosis was noted on entrance medical examination in August 1950, the Board finds that the presumption of soundness does not attach as to the spine.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  Hence, service connection may only be granted for a back disability if it is shown to have been aggravated by military service.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has essentially asserted that his current back disability was caused by a back injury in service and that symptoms of this disability began in service and have been continuous since service.  He does not acknowledge the fact of his preexisting dorsal kyphosis and pre-service back injury, which was noted prior to service and noted by a private physician in 1971.  Even assuming the credibility of the Veteran's reports of falling out of a bulldozer in Korea in the 1951 or 1952, there is no evidence of treatment for a back injury in service and no diagnosis of a back disability at separation, and the Veteran's statements regarding in-service treatment for the alleged back injury have been conflicting.  At times he reported that he was treated for a back injury in service, while at other times he has denied receiving such treatment.

Further, the Board concludes that the Veteran's more recent assertion that his back symptomatology had its onset during active service, while competent, is not credible, as it is demonstrably inconsistent with the other lay and medical evidence of record.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Indeed, while the Veteran now asserts that his back disability began in service, in the more contemporaneous medical history he gave at the service separation examination, he reported a history of wearing a back brace, and in 1971 he reported that he injured his dorsal spine at age 14, while high jumping in high school.  He said he was told his back was cracked, he wore a brace for ten months, and it hurt for one and one-half years.  He stated that he had only mild low back and neck ache after extreme activity for the next 15 years.  He stated that about 12 years ago, the upper lumbar pain became worse.  

The Board emphasizes the multi-year gap between discharge from active duty service (1952) and initial reported symptoms related to a low back disorder in approximately 1971 (nearly a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Board finds that this gap, as well as the Veteran's 1971 statement to the effect that his symptoms became worse 12 years ago (i.e. in 1959), weigh against any argument that his preexisting back disability was permanently worsened by service.

In 1971, approximately 20 years after service, a private physician diagnosed dorsal kyphosis, and opined that the Veteran's chronic muscle strain and mild degenerative changes were secondary to the kyphosis.  

In light of the Veteran's own more contemporaneous statements in 1952 and 1971, as well as the medical findings at separation and in 1971, the Board finds that the weight of the evidence shows that pre-service spinal kyphosis did not increase in severity during his active duty service.

The Board notes that there are conflicting medical opinions of record.  In its assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board finds that the August 2004 medical opinion by Dr. R. is of limited probative value, as it is based entirely on the Veteran's self-reported and unsubstantiated account of a back injury in service, and does not acknowledge the fact of pre-existing kyphosis of the spine with pre-service back injury and lengthy treatment with a back brace before service.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  

The Board finds that the August 2010 VA examination report finding that the Veteran's current back disability was not incurred in service and was not aggravated by service is more probative than the August 2004 private physician's opinion.  Because the VA medical examiner offered a sound rationale in support of her conclusion which was consistent with the evidentiary record as documented in the claims folder and is competent to provide an opinion regarding whether the Veteran's pre-service back disability was aggravated by service, the Board affords the opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Finally, the Board notes that the medical evidence shows that a 1971 X-ray study of the Veteran's lumbosacral spine was within normal limits, and the August 2010 VA examiner has opined that the current degenerative disc disease of the lumbar spine is consistent with the aging process.

Given the above, the Board gives more evidentiary weight to the medical opinion provided by the August 2010 VA examiner who, after a review of the record on appeal and a discussion of the service treatment records, opined that that the Veteran's current back disability was not incurred in or aggravated by service.

In this case, after a review of all the lay and medical evidence, for the reasons discussed below, the Board finds that the weight of the evidence demonstrates that the Veteran's pre-existing back disability did not increase in severity during his active duty service, and the disability was not aggravated by service.  38 C.F.R. § 3.306, Falzone, supra.  The Board also finds that the preponderance of the evidence shows that the current back disability of lumbar degenerative disc disease was not incurred in active service.

Although the Veteran now contends that he has a back disability that was incurred in service, the evidence of a pre-existing spine disability and the lack of medical evidence of an increase in severity of the spine disability during service, outweigh his assertions that he has a back disability that was incurred during service.

As the preponderance of the evidence is against the claim for service connection for a back disability, the benefit of the doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

ORDER

Service connection for a back disability is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


